



Exhibit 10.49




FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


This FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of May 5, 2017, but effective as of April 30, 2017 (the “Fifth Amendment Date”),
is by and among (a) ALIMERA SCIENCES LIMITED, a company registered under the
laws of England and Wales under company number 08018355 and having its
registered office at Royal Pavilion, Wellesley Road, Aldershot, Hampshire,
United Kingdom, GU11 1PZ (“Borrower”), (b) the several banks and other financial
institutions or entities from time to time parties to this Loan Agreement (as
defined below) (collectively, referred to as “Lender”), and (c) HERCULES
CAPITAL, INC., a Maryland corporation, in its capacity as administrative agent
for itself and Lender (in such capacity, the “Agent”).
WHEREAS, Borrower, Lender and the Agent are parties to a certain Loan and
Security Agreement, dated as of April 24, 2014, as amended by a certain First
Amendment to Loan and Security Agreement dated as of November 2, 2015, as
further amended by a certain Second Amendment to Loan and Security Agreement
dated as of March 14, 2016, as further amended by a certain Third Amendment to
Loan and Security Agreement dated as of May 26, 2016, and as further amended by
a certain Fourth Amendment to Loan and Security Agreement dated as of October
20, 2016 (as the same has been and may from time to time be further amended,
modified, supplemented, restated or amended and restated in accordance with its
terms, the “Loan Agreement”); and
WHEREAS, in accordance with Section 11.3 of the Loan Agreement, Agent, Borrower
and Lender desire to amend the Loan Agreement as provided herein.
NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1.    Defined Terms. Terms not otherwise defined herein which are defined in the
Loan Agreement shall have the same respective meanings herein as therein.
2.    Amendments to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 3 of this Amendment, as of the Fifth Amendment
Date, the Loan Agreement is hereby amended as follows:
(a) The Loan Agreement shall be amended by deleting the following term and its
definition from Section 1.1 thereof in its entirety and inserting in lieu
thereof the following:
“    “Tested Month” means each calendar month other than a calendar month in
which both (a) the Consolidated Group maintains Liquidity, to be measured and
tested on the last day of such calendar month, of not less than Thirty-Five
Million Dollars ($35,000,000.00), and (b) no Event of Default has occurred or is
continuing at any time during such calendar month.”


(b)    The Compliance Certificate appearing as Exhibit F to the Loan Agreement
is hereby amended and restated in its entirety with the Compliance Certificate
appearing as Exhibit A hereto.


1

--------------------------------------------------------------------------------




3.    Conditions to Effectiveness. Agent, Lender and Borrower agree that this
Amendment shall become effective upon the satisfaction of the following
conditions precedent, each in form and substance satisfactory to Agent and
Lender:
(a)    Agent shall have received the Acknowledgement of Amendment and
Reaffirmation of Guaranty and Grant of Security substantially in the form
attached hereto as Exhibit B; and
(b)    Borrower shall have paid all reasonable and documented out-of-pocket fees
and expenses incurred by the Agent and Lender in connection with this Amendment,
including, but not limited to, all legal fees and expenses, payable pursuant to
Section 11.11 of the Loan Agreement.
4.    Representations and Warranties. Borrower hereby represents and warrants to
Agent and Lender as follows:
(a)    Representations and Warranties in the Agreement. The representations and
warranties of Borrower set forth in Section 5 of the Loan Agreement are true and
correct in all material respects on and as of the Fifth Amendment Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.
(b)    Authority, Etc. The execution and delivery by Borrower of this Amendment
and the performance by Borrower of all of its agreements and obligations under
the Loan Agreement, the Warrant and the other Loan Documents, as amended hereby,
are within the corporate or limited liability company authority, as applicable,
of Borrower and have been duly authorized by all necessary corporate action on
the part of Borrower. With respect to Borrower, the execution and delivery by
Borrower of this Amendment does not and will not require any registration with,
consent or approval of, or notice to any Person (including any governmental
authority).
(c)    Enforceability of Obligations. This Amendment, the Loan Agreement, the
Warrant and the other Loan Documents, as amended hereby, constitute the legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their terms, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium, general equitable principles or other
laws relating to or affecting generally the enforcement of, creditors’ rights
and except to the extent that availability of the remedy of specific performance
or injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.
(d)    No Default. Immediately after giving effect to this Amendment (i) no fact
or condition exists that would (or would, with the passage of time, the giving
of notice, or both) constitute an Event of Default, and (ii) no event that has
had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.
5.    Reaffirmations. Except as expressly provided in this Amendment, all of the
terms and conditions of the Loan Agreement and the other Loan Documents remain
in full force and effect. Nothing contained in this Amendment shall in any way
prejudice, impair or effect any rights or remedies of Lender under the Loan
Agreement, the Debenture, the Warrant and the other Loan Documents. Except as
specifically amended hereby, Borrower hereby ratifies, confirms, and reaffirms
all covenants contained in the Loan Agreement, the Warrant and the other Loan
Documents. The Loan Agreement, together with this Amendment, shall be read and
construed as a single agreement. All references in the Loan Documents to the
Loan


2

--------------------------------------------------------------------------------




Agreement or any other Loan Document shall hereafter refer to the Loan Agreement
or such other Loan Document as amended hereby.
6.    Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument.
7.    Release. In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto. Borrower understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Borrower agrees that no
fact, event, circumstance, evidence or transaction which could now be asserted
or which may hereafter be discovered shall affect in any manner the final,
absolute and unconditional nature of the release set forth above.
8.    Miscellaneous.
(a)    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.
(b)    The captions in this Amendment are for convenience of reference only and
shall not define or limit the provisions hereof.
(c)    This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.
(d)    Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.


[Signature Page Follows]






3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrower, Lender and the Agent have duly executed and
delivered this Amendment as of the day and year first above written.




BORROWER:


ALIMERA SCIENCES LIMITED
Signature:
/s/ Richard S. Eiswirth, Jr.
 
 
Print Name:
Richard S. Eiswirth, Jr.
 
 
Title:
President and Chief Financial Officer

Accepted in Palo Alto, California:
LENDER:
HERCULES CAPITAL FUNDING TRUST 2014-1, a statutory trust created and existing
under the laws of the State of Delaware
By: Hercules Capital, Inc., its Servicer
Signature:
/s/ Zhuo Huang
 
 
Print Name:
Zhuo Huang
Title:
Assistant General Counsel

HERCULES CAPITAL, INC.


Signature:
/s/ Zhuo Huang
 
 
Print Name:
Zhuo Huang
Title:
Assistant General Counsel

AGENT:
HERCULES CAPITAL, INC.


Signature:
/s/ Zhuo Huang
 
 
Print Name:
Zhuo Huang
Title:
Assistant General Counsel



4

--------------------------------------------------------------------------------





EXHIBIT A
EXHIBIT F
COMPLIANCE CERTIFICATE
Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Reference is made to that certain Loan and Security Agreement dated April 24,
2014 and the Loan Documents (as defined therein) entered into in connection with
such Loan and Security Agreement, all as may be amended from time to time
(hereinafter referred to collectively as the “Loan Agreement”), by and among
Hercules Capital, Inc. (the “Agent”), the several banks and other financial
institutions or entities from time to time party thereto (collectively, the
“Lender”), and ALIMERA SCIENCES LIMITED, a company registered under the laws of
England and Wales under company number 08018355 and having its registered office
at Centaur House, Ancells Road, Fleet, Hampshire, United Kingdom, GU51 2UJ (the
“Company”) as Borrower. All capitalized terms not defined herein shall have the
same meaning as defined in the Loan Agreement.
The undersigned is an Officer of the Company, knowledgeable of all financial
matters relating to the Consolidated Group, and is authorized to provide
certification of information regarding the Company and the Consolidated Group;
hereby certifies, in such capacity, that in accordance with the terms and
conditions of the Loan Agreement, the Company is in compliance for the period
ending ___________ of all covenants, conditions and terms and hereby reaffirms
that all representations and warranties contained therein are true and correct
on and as of the date of this Compliance Certificate with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, after giving effect in all
cases to any standard(s) of materiality contained in the Loan Agreement as to
such representations and warranties. Attached are the required documents
supporting the above certification. The undersigned further certifies that these
are prepared in accordance with GAAP (except for the absence of footnotes with
respect to unaudited financial statement and subject to normal year end
adjustments) and are consistent from one period to the next except as explained
below.
REPORTING REQUIREMENT            REQUIRED            CHECK IF ATTACHED
Interim Financial Statements             Monthly within 30
days            _______    
Interim Financial Statements             Quarterly within 30
days            _______
Audited Financial Statements             FYE within 91
days            _______    
Aged Listings of A/R and A/P            Monthly within 14
days            _______
The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
member of the Consolidated Group and/or its Subsidiary/Affiliate, as applicable.
 
 
Depository AC #
Financial Institution
Account Type (Depository / Securities)
Last Month Ending Account Balance
Purpose of Account
BORROWER/GUARANTOR Name/Address:
 



5

--------------------------------------------------------------------------------






 
1
 
 
 
 
 
2
 
 
 
 
 
3
 
 
 
 
 
4
 
 
 
 
 
5
 
 
 
 
 
6
 
 
 
 
 
7
 
 
 
 
 
 
SUBSIDIARY / AFFILIATE COMPANY Name/Address
 
 
1
 
 
 
 
 
2
 
 
 
 
 
3
 
 
 
 
 
4
 
 
 
 
 
5
 
 
 
 
 
6
 
 
 
 
 
7
 
 
 
 
 
 



Did the Consolidated Group at all times maintain Liquidity of not less than the
Minimum Required Liquidity Amount? Yes _________    No ________ (if no, an Event
of Default has occurred)
Liqiduity as of the last day of month $____________________ (if such amount is
less than $35,000,000, such month is a Testing Month)
Very Truly Yours,
ALIMERA SCIENCES LIMITED


Signature:    _______________________
Print Name:    _______________________
Title:        _______________________


6